DETAILED ACTION

	Claims 1-2, 5-12, 14, 16-18, 33-35, 37, 81, 110 are pending.


Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-2, 5-11, 16-18, 33-35 (wherein claims 1-2, 5-8, 16-18, 33-35 are linking claims) drawn to a method of treating a cancer in a patient comprising administering to the patient a therapeutically effective amount  of an inhibitor of NGLY1, wherein the inhibitor is a biological molecule that is an shRNA.

Group II, claims 1-2, 5-9, 12, 16-18, 33-35 (wherein claims 1-2, 5-8, 16-18, 33-35 are linking claims) drawn to a method of treating a cancer in a patient comprising administering to the patient a therapeutically effective amount  of an inhibitor of NGLY1, wherein the inhibitor is a biological molecule that is an antibody.

Group III, claims 1-2, 5-8, 14, 16-18, 33-35 (wherein claims 1-2, 5-8, 16-18, 33-35 are linking claims) drawn to a method of treating a cancer in a patient comprising administering to the patient a therapeutically effective amount  of an inhibitor of NGLY1, wherein the inhibitor is a small molecule.

Group IV, claims 37, 81, drawn to a compound of formula (I) and a method of treating a disease or disorder in a patient comprising administering a therapeutically effective amount of said compound to the patient.

Group V, claim 110, drawn to a method of treating a viral infection in a patient comprising administering a therapeutically effective amount of an inhibitor of NGLY1 to the patient.

Notice of Linking Claims

Claims 1-2, 5-8, 16-18, 33-35 link the inventions of Groups I-III.  The restriction requirement between the linked inventions is subject to the non-allowance of the linking claim(s), claims 1-2, 5-8, 16-18, 33-35.  Upon the allowance of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise including all the limitations of the allowable linking claim(s) will be entitled to examination in the instant application.  Applicant(s) are advised that if any such claim(s) depending from or including all the limitations of the allowable linking claim(s) is/are presented in a continuation or divisional application, the claims of the continuation or divisional application may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  In re Ziegler, 44 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Species Election Requirement

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species of cancer are as follows (see claims 2, 5-6): 
melanoma, ovarian cancer, breast cancer, cervical cancer, endometrial cancer, colon cancer, pancreatic cancer, prostate cancer, liver cancer, renal cancer, lung cancer, glioma, lymphoma, not multiple myeloma, and not a hematologic cancer.

Applicant is required, in reply to this action, to elect a single species of cancer from the list above to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-2, 5-12, 14, 16-18, 33-35.

The species of shRNA are as follows (see claims 11): 
SEQ ID NO: a1, and SEQ ID NO: a2

Applicant is required, in reply to this action, to elect a single shRNA species from the list above to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-2, 5-12, 14, 16-18, 33-35.

Claim 37 encompasses a myriad of different compounds of formula (I).  Applicant is required to elect a single chemical structure species of formula (I) by identifying the specific elected elements for each variable group (e.g., each R group and Y group) and provide the specific chemical structure of the elected species (in order to aid the Office in performing a search).
Applicant is required, in reply to this action, to elect a single species of formula (I) from claim 37 to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  37, 81.
Reasons for Lack of Unity

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Inventions I-III lack unity of invention because even though the inventions of these groups require the technical feature of a method of treating cancer in a patient using an inhibitor of NGKY1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 2018/144327 of record, which teaches treating cancer in a patient comprising administering to the patient an inhibitor of NGLY1 (e.g., see abstract, paragraph [0008], claim 1, etc.).

Inventions I-III lack unity of invention with inventions IV and V because the groups do not share the same or corresponding technical feature.  The compound of invention IV is not required in inventions I-III thus I-III can be practiced with a different compound, and invention V is drawn to treating a viral infection, which is different from treating cancer.  

Inventions IV and V lack unity of invention because the groups do not share the same or corresponding technical feature.  The compound of invention IV is not required in the method of invention V; thus, V can be practiced with a different compound.  

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/            Primary Examiner, Art Unit 1635